UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2012 Con-way Inc. (Exact name of registrant as specified in its charter) Delaware 1-5046 94-1444798 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2211 Old Earhart Road, Ann Arbor, Michigan (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (734) 994-6600 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 2, 2012, the Company announced that Herbert J. Schmidt, Executive Vice President of Con-way Inc. and President of Con-way Truckload Inc., has decided to retire from the Company in late September 2012.The Company also announced that Saul Gonzalez would succeed Mr. Schmidt in those roles at that time.Mr. Gonzalez, a 20-year veteran of the organization, is currently the Vice President of Operations of Con-way Truckload Inc.Mr. Gonzalez will retain his current position until he succeeds Mr. Schmidt in September 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Con-way Inc. Date:May 2, 2012By:/s/ Stephen K. Krull Stephen K. Krull Executive Vice President, General Counsel and Secretary
